Case 1:17-cr-00101-LEK Document 446 Filed 03/26/19 Page 1 of 5   PageID #: 3881



KENJI M. PRICE #10523
United States Attorney
District of Hawaii

GREGG PARIS YATES #8225
Assistant United States Attorneys
Room 6-100, PJKK Federal Building
300 Ala Moana Boulevard
Honolulu, Hawaii 96850
Telephone: (808) 541-2850
E-Mail:     Gregg.Yates@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

                   IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,            )   CR. NO. 17-00101-01 LEK
                                     )
          Plaintiff,                 )   UNITED STATES’ RESPONSE TO THE
                                     )   DEFENDANT’S DEMAND FOR
    vs.                              )   GOVERNMENT TO PROVIDE ANY
                                     )   AFFIDAVITS FROM CLIENTS OF THE
ANTHONY T. WILLIAMS,                 )   UNDERSIGNED WHO SWORE THEY
                                     )   WERE LIED TO OR SCAMMED BY
          Defendant.                 )   PRIVATE ATTORNEY GENERAL
                                     )   ANTHONY WILLIAMS AND THE
                                     )   AMOUNT THEY HAVE CLAIMED
                                         THEY WERE DEFRAUDED OR
                                         SCAMMED OUT OF; CERTIFICATE
                                         OF SERVICE

    UNITED STATES’ RESPONSE TO THE DEFENDANT’S DEMAND
      FOR GOVERNMENT TO PROVIDE ANY AFFIDAVITS FROM
        CLIENTS OF THE UNDERSIGNED WHO SWORE THEY
       WERE LIED TO OR SCAMMED BY PRIVATE ATTORNEY
     GENERAL ANTHONY WILLIAMS AND THE AMOUNT THEY
   HAVE CLAIMED THEY WERE DEFRAUDED OR SCAMMED OUT OF
Case 1:17-cr-00101-LEK Document 446 Filed 03/26/19 Page 2 of 5           PageID #: 3882




      The government respectfully submits this brief in response to Defendant

Anthony T. Williams’s (Defendant) Motion for an Order to the Government to

Provide Any Affidavits From [His] Clients . . . And The Amount They Have

Claimed They Were Defrauded Or Scammed Out Of. (Mot. Victim Statement

Discovery). In particular, the defendant seeks to know “what client if any filed an

affidavit or declaration against the undersigned which claims the undersigned

scammed or defrauded them . . . .” Id. Exh. A 1. The defendant made a similar

demand in his Motion For Order Of Contempt Against The Federal Bureau Of

Investigation. ECF No. 363-1 at p. 2 (moving for contempt on basis of subpoena

seeking “Records of Anthony T. Williams being the subject of investigation and

any complaints from consumers against Mr. Williams for fraud.”); ECF No. 363-3

(Exh. E) (claiming that the FBI failed to produce “documents I made which I filed

[sic] complaints and had clients file complaints for fraud against the banks,

mortgage companies and certain individuals.”).

      This motion should be denied. The government is not aware that any of the

defendants’ victims have “filed an affidavit or declaration against the [defendant]”

in this Court. As to affidavits or declarations filed in other fora, as noted in the

government’s response to the defendant’s contempt motion against the FBI,

Gov’t’s Resp. Mot. Contempt Ag. FBI 11, ECF No. 380, the government has

produced records that it obtained from Hawaii state agencies relating to complaints

                                           2
Case 1:17-cr-00101-LEK Document 446 Filed 03/26/19 Page 3 of 5          PageID #: 3883



against the defendant. If any victim’s affidavits or declarations were contained in

those records, they have been produced in discovery.

      If the defendant is seeking any statements made by victims in connection

with the mail and wire fraud charged in the Superseding Indictment, law

enforcement agents interviewed numerous witnesses as part of the investigation

that gave rise to this prosecution. All relevant reports of the investigation have

been produced in discovery in this matter. As relevant to this motion, the

government has produced reports of investigation containing the statements of the

victims relating to the defendants’ mail and wire fraud activities in the bates ranges

WILLIAMS_ET_AL_000000142-400, and 40649-800.

                                   CONCLUSION

      For the reasons above, the government respectfully requests that the Court

deny the Defendant’s motion for discovery.

             DATED: March 26, 2019, at Honolulu, Hawaii.

                                               KENJI M. PRICE
                                               United States Attorney
                                               District of Hawaii


                                               By /s/ Gregg Paris Yates
                                                 GREGG PARIS YATES
                                                 Assistant U.S. Attorney




                                          3
Case 1:17-cr-00101-LEK Document 446 Filed 03/26/19 Page 4 of 5        PageID #: 3884



                          CERTIFICATE OF SERVICE

             I hereby certify that, on the dates and by the methods of service noted

below, a true and correct copy of the foregoing was served on the following by the

method indicated on the date of filing:

Served Electronically through CM/ECF:

      Lars Isaacson, Esq.
      hawaii.defender@earthlink.net

      Attorney for Defendant
      ANTHONY T. WILLIAMS


      Michael Jay Green, Esq.
      michaeljgreen@hawaii.rr.com

      Attorney for Defendant
      ANABEL CABEBE


      Birney B. Bervar, Esq.
      bbb@bervar-jones.com

      Attorney for Defendant
      BARBARA WILLIAMS

//

//

//

//

//

//
Case 1:17-cr-00101-LEK Document 446 Filed 03/26/19 Page 5 of 5      PageID #: 3885



To be served by First Class Mail on March 27, 2019

      Anthony T. Williams
      Register No. 05963-122
      Inmate Mail
      FDC Honolulu
      PO Box 30080
      Honolulu, HI 96820

            DATED: March 26, 2019, at Honolulu, Hawaii.


                                           /s/ Gregg Paris Yates
                                           U.S. Attorney’s Office
                                           District of Hawaii




                                       2
